Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grajales, J.), rendered February 16, 1994, convicting him of *727robbery in the first degree (three counts), criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and coercion in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant contends that the trial court committed reversible error in connection with the jury selection proceedings and the replacement, during trial, of one juror with an alternate juror. The defendant has failed to preserve for appellate review the latter claim of error (see, People v Hopkins, 76 NY2d 872, 873; People v Simmons, 188 AD2d 668, 669), and we discern no basis for reversal with respect to either claim of error (see, People v Miranda, 223 AD2d 728 [decided herewith]).
We have considered the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Altman, Hart and Goldstein, JJ., concur.